Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 7-10, 21, and 24-30 are cancelled. Claims 1-6, 11-20, 22-23 and 31-32 are pending and under examination.  
Priority
The instant application is a national stage application of PCT/US2019/030215 filed on 5/1/2019, which claims priority from US provisional application 62/665,146 filed on 5/1/2018.  

Information Disclosure Statements
The information disclosure statement from 10/14/2020 has been considered by the examiner.  

Claim Objection
	Claims 5 and 6 are objected to because a conjunction like “or” or “and/or” is missing from between item (c) and item (d) in claim 5 and missing from in between items (a) and (b) in claim 6.  Appropriate correction is required.  
	Claim 5 is objected to for the recitation of “1,00 nm” in item (d), which is more appropriately “100 nm”.  Appropriate correction is required.  
	Claim 23 is objected to because a conjunction like “or” or “and/or” is missing from between item (g) and item (h).   Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “vitamin A and derivatives and analogues thereof” and “vitamin D and derivatives and analogues”, but the specification does not provide a particular definition of derivatives and analogues nor does it provide any examples of derivatives and analogues.  Derivatives and analogues would include salts, various addition compounds, isomers and other forms of these vitamins that have structural and/or functional differences.  Furthermore, Stefan et al (Medical Research Journal, 2021, volume 6, pages 254-269) teaches novel vitamin D3-hydroxyderivatives (abstract).  Thus, there are novel vitamin derivatives being made that applicant would not yet have possession of at the time of instant filing.  Therefore, the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite for the recitations of “derivatives” and “analogues” without defining what type of derivatives and analogues or providing a sufficient number of examples of derivatives and analogues.  Thus, it is unclear what metes and bounds of “derivatives and analogues” are provided in the claims.  For the purpose of compact prosecution any compound that might be considered a vitamin A or vitamin D derivative or analogue will read on this limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Abstract, 253rd ACS National Meeting and Exposition, San Francisco, CA; April 2017; found in STN CAplus database). 
Wang teaches mesoporous silica nanoparticles (abstract).  Wang teaches “Herein, we report a simple one-pot synthesis of self-contg. mesoporous silica nanoparticle using benzalkonium chloride (BAC) as both structure-directing surfactant, and antibacterial agent. BAC is a commonly used amphiphilic antibacterial agent, mainly acting by damaging the pathogen's membrane. Using BAC as structure-directing agent, tetra-Et orthosilicate (TEOS) and (3-Aminopropyl)triethoxysilane (APTES) as silica precursors, NH2-functionalized BAC contg.(containing) MSNs have been synthesized.”  Wang teaches vancomycin as a drug incorporated with the MSNs (abstract).  
Thus, Wang anticipates mesoporous (mesostructured) silica particles (nanoparticles) with benzalkonium chloride in the pores. Wang also anticipates including other drugs like vancomycin (an antibiotic) to the composition with the particles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 5-6, 15 and 19 in addition to Claims 1, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Abstract, 253rd ACS National Meeting and Exposition, San Francisco, CA; April 2017; found in STN CAplus database) and Carnes WO 2016145335.  
Wang teaches the claims as discussed above, which motivates the creation of a mesostructured silica with pores that contain benzalkonium chloride.  
Wang does not teach the features such as surface area, average pore diameter, average pore volume and average particle diameter, pharmaceutical agents of claim 15, and forms of claim 19.  
Carnes teaches making mesoporous silica nanoparticles with modified pore size using surfactant (abstract).  Carnes teaches pore sizes of 0.01 nm to 2 nm (0.1 to 20 Angstroms) and from 2 nm to 50 nm (20 to 500 Angstroms) and a pore volume of 1 cm3/g to 10 cm3/g (claim 4 of Carnes).  Carnes teaches benzalkonium chloride (claim 7 of Carnes).  Carnes teaches that CTAB only particles have a surface area of approximately 1000 m2/g (first paragraph on page 8).  CTAB and benzalkonium chloride are both cationic surfactants (first paragraph of page 4).  Carnes teaches particle sizes of less than 1000 nm or less than 100 nm (pages 19 and 20).  Carnes teaches clindamycin and mupirocin (page 27 and top of page 28).  Carnes teaches anti-HIV agents including NRTI and NNRTI (page 32).  Carnes teaches formulations including creams, ointments, lotions, powders, aerosols and others (page 37).  
One of ordinary skill in the art at the time of instant filing by the combined teachings of Wang and Carnes would have been able to provide a mesostructured silica nanoparticle with .  

Claims 2-6, 15, 19, 22, and 23 in addition to Claims 1, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Abstract, 253rd ACS National Meeting and Exposition, San Francisco, CA; April 2017; found in STN CAplus database) and Lin US 20060018966.  
Wang teaches the claims as discussed above, which motivates the creation of a mesostructured silica with pores that contain benzalkonium chloride.  
Wang does not teach the surfactant/benzalkonium chloride concentration, features such as surface area, average pore diameter, average pore volume and average particle diameter, pharmaceutical agents of claim 15, and forms of claim 19.  Wang does not teach a method of making the particles as in claims 22 and 23.  
Lin teaches methods for preparing mesoporous silica nanoparticles with antimicrobial agents within the pores (abstract).  Lin teaches an RTIL cation that is an antimicrobial agent and also adding additional antimicrobial agent (claims 2-4 of Lin, paragraphs 30-32).  Lin teaches CTAB, which like benzalkonium chloride, is a cationic surfactant and antimicrobial agent.  Lin 
One of ordinary skill in the art at the time of instant filing by the combined teachings of Wang and Lin would have been able to provide a mesostructured silica nanoparticle with benzalkonium chloride cationic surfactant in the pores (teachings of Wang) and reasonably .  

Claims 5-6 and 11-12 in addition to Claims 1, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Abstract, 253rd ACS National Meeting and Exposition, San Francisco, CA; April 2017; found in STN CAplus database) and Zhang et al (Journal of Chemistry, 2016, volume 2016, pages 1-16).
Wang teaches the claims as discussed above, which motivates the creation of a mesostructured silica with pores that contain benzalkonium chloride.  
Wang does not teach the surfactant/benzalkonium chloride concentration, features such as surface area, average pore diameter, average pore volume or average particle diameter and does not teach swelling agent of the instant claims.  

One of ordinary skill in the art at the time of instant filing would have included alkanes like octane, decane, and trimethylbenzene (and others) to aid in the structuring of mesoporous particles as taught by Wang with a reasonable expectation of success in making mesoporous/mesostructured silica particles with benzalkonium chloride in the pores.  Each of the references is to making mesostructured particles (MPEP 2144.06).  

Claims 31 and 32 in addition to Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Abstract, 253rd ACS National Meeting and Exposition, San Francisco, CA; April 2017; found in STN CAplus database); Lin US 20060018966 and Zhang et al (Journal of Chemistry, 2016, volume 2016, pages 1-16). 
Wang and Lin teach the claims as discussed above.
Wang and Lin do not teach silica mineralizers like fluoride salt.  
Zhang teaches mesoporous silica materials by use of straight chain alkanes (title and abstract).  Zhang teaches NH4F (ammonium fluoride) as a mineralizing agent that was a crucial 
One of ordinary skill in the art at the time of instant filing would have included ammonium fluoride (mineralizing agent) to aid in the structuring of mesoporous particles as taught by Wang with a reasonable expectation of success in making mesoporous/mesostructured silica particles with benzalkonium chloride in the pores.  Each of the references is to making mesostructured particles (MPEP 2144.06).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARK V STEVENS/Primary Examiner, Art Unit 1613